April 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       SHARMA TADEPALLI, Appellant

NO. 14-13-00133-CV                          V.

             THE SRI MEENAKSHI TEMPLE SOCIETY, Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, The Sri
Meenakshi Temple Society, signed November 9, 2012, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Sharma Tadepalli, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.